yay department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date sa eer sd number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file - we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend x date of formation y state dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed on x in y as a mutual benefit corporation for the specific purpose of promoting the common economic interests of your members you are supported primarily from membership dues your bylaws provide that each trade profession or line of work shall be represented by one member likewise your membership agreement states only one member may represent each trade or specialty membership is comprised of business owners and professionals from a variety of lines of trade and new members must be approved by the membership committee you hold weekly breakfast meetings each meeting begins with a networking session that allows members time to meet and greet one another in order to foster friendships and build mutual trust this is followed by a brief education session where one member provides insight about changing business conditions in the community which may impact members each member then takes turns providing a concise introduction to his or her line of work and one aspect of that member’s line of work for which they are particularly well qualified the purpose of this introductory session is to build mutual trust and to assist members in making appropriate and trustworthy referrals to customers in the community each week on a rotating basis a member presents to fellow members introducing himself and providing a detailed his or her business the purpose of this segment is not only honing in on their personal skill sets and business ethics but also to become better able to refer friends family and others from the local community to a service provider who is a uniquely qualified for the customer’s needs and b trustworthy toward the end of each meeting members take turns to share referrals they have for other members as well as to share testimonials about services provided by other members in order to hold each member accountable for referrals that they provide one another law sec_501 of the code exempts from federal_income_tax business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_59_391 1592_2_cb_151 describes an association organized for the mutual exchange of business information among its members to facilitate the making of business contacts for its members to encourage all types of trade expansion for the benefit of its members and to encourage better business relations among its members the bylaws for the association state that membership shall be composed of persons each representing a different trade and no member shall be in competition with another at the association’s weekly luncheon meetings each member submits a list of business acquaintances and agrees to furnish to other members letters of introduction to such acquaintances the members of the association have no common business_interest other than a mutual desire to increase their individual sales the organization's activities are not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members which membership is limited by the organization's bylaws to one representative from each line_of_business accordingly the association is not a business league within the intendment of sec_501 of the code revrul_67_77 1967_1_cb_138 states that a business league's activities must be directed to the improvement of business conditions for all the individuals engaged in that trade or occupation and not to the performance of particular services for individuals thus an association of dealers selling a particular make of automobile that engages in financing general advertising campaigns to promote the sale of that make is not exempt because it is not promoting a line_of_business ie the automotive industry as a whole but performing particular services for its members application of law based on the information submitted you are not described in sec_501 of the code and sec_1_501_c_6_-1 because your activities are not directed to the improvement of business conditions of one or more lines of business but serve the business interests of individual member businesses exclusively letter rev catalog number 47628k your activities mirror those of the organization described in revrul_59_391 you like it limit membership to a single business to represent each trade so that the advantages of participating in your activities are not available to members’ competitors in the revenue_ruling each member submits a list of business acquaintances and agrees to furnish to other members letters of introduction to such acquaintances similarly your members are expected or required to share business leads and referrals with each other your members have no common business_interest other than a mutual desire to increase their individual sales your activities are not directed toward the improvement of conditions in one or more lines of business but rather to the promotion of the private interests of your members like the association of dealers in revrul_67_77 that mounts advertising campaigns to promote the sale of the particular make of automobile that its members sell you do not seek to improve conditions in one or more lines of business - eg an industry as a whole or all the businesses in a locality like chambers_of_commerce -- but perform particular services for your members benefiting them individually conclusion you are not an association of persons promoting one or more lines of business because your activities constitute specific services to members and are directed toward promoting your members’ private business interests accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration letter rev catalog number 47628k for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t letter rev catalog number 47628k been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
